Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-28 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1-28 recite a method in which is provided at least a sample of culture media in which an embryo has been cultured in vitro.  The written description defines embryo at [0009] according to the following: 
	As used herein, the term “embryo” refers to an organism in the early stages of growth and differentiation. In mammals including humans, the term “embryo” encompasses an organism from as early a stage as fertilized oocyte/ovum (also referred to as “zygote”) to, in humans, the beginning of the third month of pregnancy.

The definition relied upon in the instant application of the term “embryo” encompasses a human organism, and the method thereby is directed to or encompasses a human organism.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 23-28 recite a single member of the Markush group of claim 1 where claims 23-28 depend upon claim 1.  Since the constituent elements of the Markush group in claim 1 are recited as such, the respective dependent claims reciting a single component of the Markush group do not further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-17, and 21-28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Leese et al. WO 2007/085851 A1.
Regarding claim 1, Leese teaches a method comprising steps of: providing a sample of culture media in which an embryo has been cultured in vitro (p 8, In 6-11; p 12, In 10-17; p 17, In 5-13); measuring in the sample of culture media, amount of one or more markers for embryo outcome, wherein the one or more markers comprises a compound selected from the group consisting of phenylalanine, tryptophan, valine, and combinations thereof (p 8, In 6-11; p 12, In 10-17; p 17, In 5-13); and characterizing, on the basis of amount of the one or more markers, whether the embryo is likely to have a positive outcome (p 17, In 22- 25 and p 18, In 1-7). 
Regarding claims 2-3, Leese further teaches the method of claim 1, wherein the embryo developed from a zygote created by in vitro fertilization of an oocyte (p 11, In 21-24), and wherein the embryo developed from a zygote created by intracytoplasmic sperm injection of an oocyte (p 12, In 1-2).
Regarding claims 5-6, Leese further teaches the method of claim 1, wherein the embryo is a mammalian embryo (p 8, In 13-15), and wherein the embryo is a human embryo (p 8, In 13-15), respectively.
Regarding claims 7-9, Leese teaches the method of claim 5, further comprising transferring the mammalian embryo into the uterine tract of a mammalian female (p 11, In 17-19), wherein the mammalian embryo is transferred at a developmental stage of at least eight cells (p 9, In 1), and wherein the mammalian embryo is transferred at the blastocyst stage (p 9, In 6-11), respectively.
Regarding claims 10-14, Leese further teaches the method of claim 7, wherein the positive outcome comprises implantation into the uterine wall of a mammalian female (p 9, In 11), wherein the positive outcome comprises clinical pregnancy of the mammalian female (p 11, In 9-10), and wherein the positive outcome comprises live birth of an infant that has developed frorn the transferred embryo (p 19, In 18-19), respectively.
Regarding claims 15-17, Leese further teaches the method of claim 7, wherein the transferred embryo is transferred with no more than two other embryos (p 8, In 13-15), wherein the transferrred embryo is transferred with no more than one other embryo (p 8, In 13-15), and wherein the transferred embryo is the only embryo transferred (p 8, In 13-15), respectively.
Regarding claim 21, Leese further teaches the method of claim 1 wherein the step of measuring amount of one or more markers comprises comparing amount in the sample of culture media to that in a control (p 17, In 15-20). 
Regarding claim 22, Leese teaches the method of claim 1, further comprising measuring in the sample of culture media in an amount of pyruvate (p 15, In 9-12).
Regarding claims 26-28, Leese further teaches the method of claim 1 wherein the one or more markers comprises phenylalanine, tryptophan, and valine (p 17, In 5-10), respectively.
Claims 23-28 are rejected on the same grounds as claim 1 since they fail to further limit claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/               Primary Examiner, Art Unit 2881